DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  L2-3 of the claim recites “wherein the solvent is selected from at least one the group of…” but should recite “wherein the solvent is selected from at least one of the group of…”” in order to be grammatically correct.
Claim 6 is objected to because of the following informalities:  L2 of the claim recites “a first stretching along with a first direction” but should recite “a first stretching along 
Claim 10 is objected to because of the following informalities:  L2 of the claim recites “a first relax along with the first direction” but should recite “a first relax along 
Claim 11 is objected to because of the following informalities:  L2 of the claim recites “a second stretching along with a second direction” but should recite “a second stretching along 
Claim 13  is objected to because of the following informalities:  L2 of the claim recites “a second relax along with the first direction” but should recite “a second relax along .
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-9, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2003/0104273).
Regarding Claim 1, Lee discloses a method for manufacturing a separator (multi-component composite film) ([0020], [0067] [0075]-[0080]), comprising the steps of:
providing a nonporous precursor substrate (support layer film) ([0077], [0089]-[0091], wherein pores are formed in the support layer film during a step of stretching and therefore prior to stretching the support layer film is a nonporous precursor substrate);
coating a slurry on a surface of the nonporous precursor substrate to form a coating layer ([0078]-[0079]).
Specifically, Lee discloses wherein the slurry comprises a binder ([0067], [0071], [0075]-[0080], [0091]) and may further comprise inorganic particles ([0073]).
It would have been obvious to one of ordinary skill in the art to utilize inorganic particles in the layer of Lee, as disclosed by Lee, wherein the skilled artisan would have reasonable expectation that such would successfully form the layer and thereby manufacture the separator desired by modified.
Thus, modified Lee discloses wherein the slurry and the resultant coating layer is a heat-resistant slurry and a heat-resistant coating layer ([0073]), as evidenced by [0050], [0057] of the instant specification. 
Modified Lee further discloses stretching the nonporous precursor substrate with the heat-resistant coating layer formed thereon to generate a separator comprising a porous substrate and a heat-resistant layer ([0067], [0080], [0089]-[0091]).
Thus, modified Lee suggests wherein the heat-resistant layer is disposed on a surface of the porous substrate) in a range of 10% to 90% of the total surface area of the porous substrate, wherein the Examiner notes that the pores of the heat-resistant layer correspond with the surface area of the porous substrate in which the heat-resistant layer is not disposed on. 
Furthermore, modified Lee discloses wherein the pore size and its distribution of the heat-resistant layer and the porous substrate are affected by the method of forming the pores (i.e. the stretching method) ([0091]-[0092]), wherein the heat-resistant layer has a pore size of 10 µm at most and a thickness in the range of 0.01 µm to 25 µm ([0097]).
The Examiner notes that the heat-resistant layer is disposed on a surface of the porous substrate and that the heat-resistant layer comprises pores ([0067], [0075]-[0080], [0091]) and consequently such must necessarily and inherently be disposed on a surface of the porous substrate in a range of greater than 0% and less than 100% of the total surface area of the porous substrate.
It would have been obvious to one of ordinary skill in the art to optimize the pore size and its distribution of the heat-resistant layer through the method of stretching the coated nonporous substrate, as disclosed by modified Lee, such that the heat-resistant layer is disposed on a surface of the porous substrate in a range of 10% to 90% of the total surface area of the porous substrate, wherein the skilled artisan would have reasonable expectation that such would successfully form the heat-resistant layer and consequently the separator desired by modified Lee.
Regarding Claim 3, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the heat-resistant layer comprises a solvent, wherein the solvent is selected from at least one of the group consisting of water, N-methylpyrrolidone (NMP), dimethylacetamide (DMAC), and dimethyl sulfoxide (DMSO), or combinations thereof ([0084]).
It would have been obvious to one of ordinary skill in the art to utilize water, N-methylpyrrolidone (NMP), dimethylacetamide (DMAC), and dimethyl sulfoxide (DMSO), or combinations thereof as the solvent of modified Lee, as disclosed by modified Lee, wherein the skilled artisan would have reasonable expectation that such would successfully form the heat-resistant slurry desired by modified Lee.
Regarding Claim 5, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the nonporous precursor substrate may comprise a material of polyethylene (PE), polypropylene (PP), polyester, or polyamide ([0069]).
	It would have been obvious to one of ordinary skill in the art to utilize polyethylene (PE), polypropylene (PP), polyester, or polyamide in the nonporous precursor substrate of modified Lee, as disclosed by modified Lee, wherein the skilled artisan would have reasonable expectation that such would successfully form the nonporous precursor substrate desired by modified Lee.
Regarding Claim 6, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the step of stretching comprise a first stretching along with a first direction ([0080], [0093]-[0094]).
Regarding Claim 7, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the first stretching comprises a cold stretching and a hot stretching ([0093]-[0094]).
Regarding Claim 8, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the cold stretching is conducted at a temperature in the range of 0°C to 50°C  in order to form pores in the heat-resistant layer ([0089]-[0091], [0093]), which encompasses the instantly claimed range of  5°C to 50°C.
It would have been obvious to one of ordinary skill in the art to conduct the cold stretching in the encompassing portion of the range disclosed by modified Lee, in order to form pores in the heat-resistant layer, wherein the skilled artisan would have reasonable expectation that such would successfully manufacturing the separator desired by modified Lee.
Moreover, modified Lee discloses in an exemplary embodiment wherein the cold stretching is conducted under a cold stretching ratio of 50% ([0123]), which falls within and therefore reads on the instantly claimed range of 5% to 60%.
It would have been obvious to one of ordinary skill in the art to conduct the cold stretching under a cold stretching ratio of 50%, as disclosed by modified Lee, in order to form pores in the heat-resistant layer, wherein the skilled artisan would have reasonable expectation that such would successfully manufacturing the separator desired by modified Lee.
Regarding Claim 9, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the hot stretching is conducted at a temperature in the range of 50°C to a melting point of the heat-resistant coating layer in order to form pores having a desired size, thereby achieving the desired mechanical properties of the separator ([0094]).
Specifically, modified Lee discloses in an exemplary embodiment wherein the hot stretching is conducted at 140°C ([0123]).
The Examiner notes that Lee discloses in [0123] “The coated precursor film was mono-axially low-temperature-stretched to 50% of the stretching ratio…and it was further mono-axially low-temperature stretched to 100% of the stretching ratio based on the initial length of the film at 140°C” and further discloses in [0124] “After high-temperature-stretching…”.
Thus, the Examiner notes that the second mono-axially low-temperature-stretching process is actually a mono-axially high-temperature-stretching process based on the temperature at which the stretching is conducted at ([0093]-[0094]).
In light of the above, modified Lee discloses wherein the hot stretching is conducted at a temperature at least in the range of 50°C to 140°C ([0094], [0123]), which overlaps with the instantly claimed range of 80°C to 160°C.
It would have been obvious to one of ordinary skill in the art to conduct the hot stretching in the overlapping portion of the range disclosed by modified Lee, in order to form pores having a desired size, thereby achieving the desired mechanical properties of the separator, wherein the skilled artisan would have reasonable expectation that such would successfully manufacture the separator desired by modified Lee.
Moreover, modified Lee discloses in an exemplary embodiment wherein the hot stretching is conducted under a hot stretching ratio of 100% ([0123]-[0124]), which falls within and therefore reads on the instantly claimed range of 80% to 400%.
It would have been obvious to one of ordinary skill in the art to conduct the hot stretching under a hot stretching ratio of 100%, as disclosed by modified Lee, wherein the skilled artisan would have reasonable expectation that such would successfully form the separator desired by modified Lee.
Regarding Claims 11-12, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the hot stretching may performed bi-axially ([0094]), and therefore modified Lee discloses wherein the step of stretching may further comprise a second stretching along a second direction, and the second direction is perpendicular to the first direction.
Moreover, modified Lee discloses wherein such is conducted at a temperature in the range of 50°C to a melting point of the heat-resistant coating layer in order to form pores having a desired size, thereby achieving the desired mechanical properties of the separator ([0094]).
Specifically, modified Lee discloses in an exemplary embodiment wherein the hot stretching is conducted at 140°C ([0123]).
The Examiner notes that Lee discloses in [0123] “The coated precursor film was mono-axially low-temperature-stretched to 50% of the stretching ratio…and it was further mono-axially low-temperature stretched to 100% of the stretching ratio based on the initial length of the film at 140°C” and further discloses in [0124] “After high-temperature-stretching…”.
Thus, the Examiner notes that the second mono-axially low-temperature-stretching process is actually a mono-axially high-temperature-stretching process based on the temperature at which the stretching is conducted at ([0093]-[0094]).
In light of the above, modified Lee discloses wherein the hot stretching is conducted at a temperature at least in the range of 50°C to 140°C ([0094], [0123]), which encompasses the instantly claimed range of 110°C to 140°C.
Moreover, modified Lee discloses in an exemplary embodiment wherein the hot stretching is conducted under a hot stretching ratio of 100% ([0123]-[0124]), which falls within and therefore reads on the instantly claimed range of 10% to 150%.
It would have been obvious ton one of ordinary skill in the art to conduct a second stretching along a second direction, wherein the second direction is perpendicular to the first direction and wherein such is conducted at a temperature in the encompassing portion of the range disclosed by modified Lee under a second stretching ratio of 100%, as disclosed by modified Lee, in order to form pores having a desired size, thereby achieving the desired mechanical properties of the separator, wherein the skilled artisan would have reasonable expectation that such would successfully manufacture the separator desired by modified Lee.
8.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2003/0104273), as applied to Claim 1 above, and further in view of Yu et al. (US PGPub 2016/0028066).
Regarding Claims 2 and 4, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the heat-resistant layer (42) comprises a binder ([0071]) and inorganic particles ([0073]).
However, modified Lee remains silent regarding the ratio of the binder to the inorganic particles and regarding characteristics of the inorganic particles.
Consequently, modified Lee does not disclose wherein the heat-resistant layer comprises 1 to 20 parts by weight of the binder and 80 to 99 parts by weight of the inorganic particles and further wherein the median diameter (D50) of the inorganic particles is in the range of 0.01 µm to 10 µm.
	Yu teaches a separator comprising a porous substrate and a heat-resistant layer comprising a binder and a plurality of inorganic particles ([0035]).
	Specifically, Yu teaches wherein the heat-resistant layer preferably comprises 1 to 50 parts by weight of the binder, which encompasses the instantly claimed range of 1 to 20, and 50 to 99 parts by weight of the inorganic particles, which encompasses the instantly claimed range of 80 to 99, in order to prevent excessive amounts of the binder which causes the vacant space formed between the inorganic particles to be reduced, thereby decreasing the pore size and porosity of the heat-resistant layer and consequently deteriorating performances of the battery, while achieving adhesion between the inorganic particles and sufficient mechanical properties of the battery.
	It would have been obvious to one of ordinary skill in the art to utilize the encompassing portions of the ranges taught by Yu for the ratio of the binder to the inorganic particles in the heat-resistant layer of modified Lee in order to excessive amounts of the binder which cause deteriorating performances of a battery while achieving adhesion between the inorganic particles and sufficient mechanical properties of the battery.
	Yu further teaches wherein the size of the inorganic particles is not particularly limited but preferably are in the range of 0.01 µm to 10 µm in order to achieve good dispersibility, thereby having good control of the structure and properties of the heat-resistant layer, while preventing a reduction in mechanical properties that causes an increase in the possibility of an internal circuit short during charge/discharge of a battery due to the excessive large pore size ([0041]).
	It would have been obvious to one of ordinary skill in the art to utilize inorganic particles having a median diameter (D50) in the range of 0.01 µm to 10 µm as the inorganic particles of modified Lee, as further taught by Yu, in order to achieve good dispersibility, thereby having good control of the structure and properties of the heat-resistant layer of modified Lee while preventing a reduction in mechanical properties that causes an increase in the possibility of an internal circuit short during charge/discharge of a battery due to the excessive large pore size.
8.	Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2003/0104273), as applied to Claims 6 and 12 above, and further in view of Hamer (US Patent No. 4,620,956) and Takita et al. (US PGPub 2009/0226814).
Regarding Claims 10 and 12, modified Lee discloses all of the limitations as set forth above. However, modified Lee does not disclose wherein the step of stretching further comprises not disclose a first relax along the first direction under a first relax ratio of 0.1% to 30% and a second relax along the first direction under a second relax ratio in the range of 5% to 50%.
Hamer teaches a method for manufacturing a separator comprising stretching a nonporous precursor substrate, wherein the step of stretching comprises stretching along a first direction (Abstract, C5, L38-41).
Specifically, Hamer teaches wherein the step of stretching comprises cold and hot stretching (Abstract, C5, L38-41) and further teaches wherein the method may comprise a relax along the first direction after heat stretching in order to improve dimensional stability to the separator produced (i.e. a reduced tendency to shrink during storage) (C5, L61-68 and C6, L31-41).
However, the Examiner notes that the step of stretching of Hamer is uniaxial (C5, L38-41).
Takita teaches a method for manufacturing a separator comprising stretching a nonporous precursor substrate, wherein the step of stretching may comprise heat stretching along a first direction and a second direction (i.e. biaxial) ([0003], [0013]).
Specifically, Takita teaches wherein the method may comprise a relax along the first or second direction after heat stretching under a relax ratio in the preferable range of about 5% to about 20% ([0092]), which falls within the instantly claimed ranges of 0.1% to 30% and 5% to 50%.
It would have been obvious to one of ordinary skill in the art to perform a first relax along the first direction after the hot stretching in the step of stretching of modified Lee under a relax ratio in the range taught by Takita and further perform a second relax along the first direction after the second stretching in the step of stretching of modified Lee under a relax ratio in the range taught by Takita, as taught by Hamer and Takita, in order to improve dimensional stability to the manufactured separator of modified Lee (i.e. a reduced tendency to shrink during storage).
8.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2003/0104273), as applied to Claim 6 above, and further in view of Miller et al. (US PGPub 2006/0121269).
	Assuming for the sake of argument that modified Lee does not disclose wherein bi-axially stretching reads on the limitation “wherein the step of stretching further comprises a second stretching along a second direction, and the second direction is perpendicular to the first direction”, the following is relied upon. 
Regarding Claims 11-12, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the hot stretching may performed bi-axially ([0094]), and therefore modified Lee discloses wherein the step of stretching may further comprise a second stretching along a second direction.
However, modified Lee does not explicitly disclose wherein the second direction is perpendicular to the first direction.
Miller teaches wherein the most common type of biaxial stretching is where the two stretching directions are approximately at right angles to each other. In most cases where continuous sheet is being stretched, one stretching direction is at least approximately parallel to the long axis of the sheet (machine direction) and the other stretching direction is at least approximately perpendicular to the machine direction and is in the plane of the sheet (transverse direction) ([0044]).
It would have been obvious ton one of ordinary skill in the art to conduct a second stretching along a second direction, as disclosed by modified Lee, wherein the second direction is perpendicular to the first direction, as taught by Miller, as such is the most common type of bi-axial stretching, wherein the skilled artisan would have reasonable expectation that such would successfully manufacture the separator desired by modified Lee.
Modified Lee further discloses wherein such is conducted at a temperature in the range of 50°C to a melting point of the heat-resistant coating layer in order to form pores having a desired size, thereby achieving the desired mechanical properties of the separator ([0094]).
Specifically, modified Lee discloses in an exemplary embodiment wherein the hot stretching is conducted at 140°C ([0123]).
The Examiner notes that Lee discloses in [0123] “The coated precursor film was mono-axially low-temperature-stretched to 50% of the stretching ratio…and it was further mono-axially low-temperature stretched to 100% of the stretching ratio based on the initial length of the film at 140°C” and further discloses in [0124] “After high-temperature-stretching…”.
Thus, the Examiner notes that the second mono-axially low-temperature-stretching process is actually a mono-axially high-temperature-stretching process based on the temperature at which the stretching is conducted at ([0093]-[0094]).
In light of the above, modified Lee discloses wherein the hot stretching is conducted at a temperature at least in the range of 50°C to 140°C ([0094], [0123]), which encompasses the instantly claimed range of 110°C to 140°C.
Moreover, modified Lee discloses in an exemplary embodiment wherein the hot stretching is conducted under a hot stretching ratio of 100% ([0123]-[0124]), which falls within and therefore reads on the instantly claimed range of 10% to 150%.
It would have been obvious ton one of ordinary skill in the art to conduct a second stretching at a temperature in the encompassing portion of the range disclosed by modified Lee under a second stretching ratio of 100%, as disclosed by modified Lee, in order to form pores having a desired size, thereby achieving the desired mechanical properties of the separator, wherein the skilled artisan would have reasonable expectation that such would successfully manufacture the separator desired by modified Lee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        November 2, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
November 4, 2022